McCOMB, J., pro tem.
This is an appeal from a judgment in favor of respondent after a trial before a court without a jury.
Appellant has not observed the provision of Rule VIII, section 2, of this court, which requires that the question involved on appeal in a civil action be set forth on the first page of the opening brief without any other matter appearing thereon. (Rule VIII, sec. 2, p. 10, Rules of the Supreme Court and District Courts of Appeal of the State of California.)
In the instant case there is a total absence of a compliance with the foregoing rule. This court cannot assume the task of searching the record for the purpose of discovering errors not pointed out by counsel. It is the duty of counsel to comply with Rule VIII, supra, in its entirety.
For the foregoing reasons the appeal is dismissed.
Grail, P. J., and Wood, J., concurred.